DETAILED ACTION
This office action is a response to an application filed on 07/22/2019 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 07/22/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claim(s) 1, 4, 7, 10, 13, 16, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOHMSHETTY et al (US 2012/0077180 A1) and Rachamadugu (US 2021/0200820 A1).

Regarding claim 1, SOHMSHETTY et al discloses an information processing apparatus (abstract; system, paragraph [0036]; computers, paragraph [0117]; web servers) comprising:
a first reception unit that receives an input opinion (paragraph [0077]; user provides opinion; paragraph [0082]; receiving opinions from the users via opinion bar) for each element (Fig.3; idea box includes elements) of a logical thinking diagram (paragraph [0117]; line 6; displaying visual ideal map) displayed on a screen of a terminal apparatus connected to the information processing apparatus via a communication line (paragraph [0117]; last 8 lines; various user computers (i.e. terminal apparatus) connected to web servers (i.e. the information processing apparatus))
a control unit that performs control such that opinion information regarding the opinion received by the first reception unit is displayed on the screen (Fig.3, displaying idea box consisting of opinions; 8, paragraph [0054]; visual idea map consisting of opinions; paragraph [0063]; creating a display of the ideas as idea box using visual display; paragraph [0082]; envisages calculating and reporting overall measures of the idea map based on individual idea boxes and connecter in the idea map); and
a definition unit that defines the element based on the opinion information regarding the received opinion or an instruction from a user.(Fig.3; defining elements such as who: Native, where: North and South America, when, what: in the Fact idea box; paragraph [0072]; defining elements such as 4 W’s based on user input or user’s instruction, user creates visual idea map please see paragraph [0067])
The reference SOHMSHETTY does not explicitly disclose opinion being evaluation and first evaluation reception unit.
However, Rachamadugu discloses evaluation, receiving an input evaluation (Fig.5F; 514, paragraph [0101]; evaluations and receiving input evaluations) and a first evaluation reception unit (Fig.5F; 508; system includes first evaluation reception unit which receives evaluations, Fig.5G, Evaluation validity score determiner 518 or first evaluation reception unit of system receives evaluation to determine evaluation validity score 520).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method using logical thinking diagram of opinion of SOHMSHETTY with the method disclosing evaluation of Rachamadugu in order to enable user to automatically determine whether content comprises invalid, incorrect, misleading information taught by Rachamadugu. 

Regarding claim 4, SOHMSHETTY in view of Rachamadugu discloses the information processing apparatus according to claim 1,
SOHMSHETTY discloses the opinion information regarding the opinion received by the first reception unit is information obtained by collecting opinions received by the first reception unit (paragraph [0082]; receiving opinions from the users via opinion bar), and
wherein the information obtained by collecting opinion is at least one of the number of opinions, a proportion of pros or cons to the whole, or a ratio between the pros and cons. (paragraph [0082]; receiving a number of opinions from the users via opinion bar)
The reference SOHMSHETTY does not explicitly disclose opinion being evaluation, first evaluation reception unit.
However, Rachamadugu discloses evaluation and receiving an input evaluation.(Fig.5F; 514, paragraph [0101]; evaluations and receiving input evaluations), an evaluation reception unit. (Fig.5F; 508; system includes first evaluation reception unit which receives evaluations, Fig.5G, Evaluation validity score determiner 518 or first evaluation reception unit of system receives evaluation to determine evaluation validity score 520)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method using logical thinking diagram of opinion of SOHMSHETTY with the method disclosing evaluation of Rachamadugu in order to enable user to automatically determine whether content comprises invalid, incorrect, misleading information taught by Rachamadugu.

Regarding claim 7, SOHMSHETTY in view of Rachamadugu discloses the information processing apparatus according to claim 1, SOHMSHETTY discloses receives opinion for strength and weakness of relevance between elements (claim 1; receiving data on plurality of ideas which includes opinions, receiving data on logical classifications of idea and their relationship, applying logic to standardize the relationship data into the strength of relationship; creating or generating display of ideas based on strength values or strength relationship; Fig.7; paragraph [0063]; receiving  ideas or opinions for strength relationship between elements such as facts, opinions of mind map; Fig.4; if the strength value is stronger than the predefined value, displaying thick arrow between idea boxes which includes opinions, if the strength value is weak or lower than the predefined value, displaying thin arrow between idea boxes which includes opinions)  of a logical thinking diagram displayed on a screen (paragraph [0117]; lines 6; displaying visual ideal map) of a terminal apparatus connected to the information processing apparatus via a communication line (paragraph [0117]; last 8 lines; various user computers (i.e. terminal apparatus) connected to web servers (i.e. the information processing apparatus))
wherein the control unit performs control such that opinion information regarding the opinion received by the opinion reception unit is displayed on the screen (paragraph [0082]; envisages calculating and reporting overall measures of the idea map based on individual idea boxes and connecter in the idea map), and
wherein the definition unit defines the strength and weakness of relevance between elements based on the received opinion or an instruction from a user (paragraph [0063]; generating visual display of ideas which includes opinions based on strength values between element; therefore, strength values between elements are defined or determined to generate visual display of ideas which includes facts, opinions Fig.4; if the strength value is stronger than the predefined value, displaying thick arrow between idea boxes which includes opinions, if the strength value is weak or lower than the predefined value, displaying thin arrow between idea boxes which includes opinions)
SOHMSHETTY does not explicitly disclose evaluation, multiple evaluation reception units which includes first evaluation reception unit and second evaluation reception unit.
Rachamadugu discloses evaluation (Fig.5F, paragraph [0101]; receiving evaluation input), multiple evaluation reception units which includes first evaluation reception unit and second evaluation reception unit.(Fig.5F; 508; system includes first evaluation reception unit which receives evaluations, Fig.5G, Evaluation validity score determiner 518 or first evaluation reception unit of system receives evaluation to determine evaluation validity score 520, Fig.5H, 540, Validity score determiner or second evaluation reception unit receives evaluation score and other scores to determine final validity score).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determine evaluations and displaying logical thinking diagram executed by processor which includes a reception unit of SOHMSHETTY with the method determine evaluations by processors which includes two evaluation reception units of Rachamadugu in order to determine whether content comprises valid, correct and/or accurate information taught by Rachamadugu. 

Regarding claim 10, claim 10 is rejected for the same reason as set forth in claim 7.

Regarding claim 13, SOHMSHETTY in view of Rachamadugu discloses the information processing apparatus according to claim 7, SOHMSHETTY in view of Rachamadugu discloses the control unit displays the defined strength and weakness of relevance between elements (the specification of the application discloses the control unit 304 doubles a thick line indicating defined strength and weakness of relevance between elements in last three line of paragraph [0051]; the reference SOHMSHETTY discloses the paragraph [0069] and [0070]; the thickness of the connectors is used to describe the strength of the relationship between idea boxes (i.e. element); Please see Fig.4 and paragraph [0094]; the arrow thickness describes strength relationship (i.e. defined strength and weakness of relevance between elements)) to be differentiated from undefined strength and weakness of relevance between elements on the screen.(SOHMSHETTY ;Fig.4; it is obvious that there is no arrow connection or no relationship between idea boxes can be considered as undefined strength relationship between idea boxes).

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 13.

Regarding claim 18, SOHMSHETTY in view of Rachamadugu discloses the information processing apparatus according to claim 13,
SOHMSHETTY in view of Rachamadugu discloses the control unit adds at least one of a color, a shape, or a mark to the defined strength and weakness of relevance between elements, so as to display the defined strength and weakness of relevance between elements (SOHMSHETTY; paragraph [0063]; generating visual display of ideas which includes opinions based on strength values between element; therefore, strength values between elements are defined or determined to generate visual display of ideas which includes facts, opinions, paragraph [0094] and Fig.4; if the strength value is stronger than the predefined value, displaying thick arrow between idea boxes which includes opinions, if the strength value is weak or lower than the predefined value, displaying thin arrow between idea boxes which includes opinions) to be differentiated from the undefined strength and weakness of relevance between elements on the screen (SOHMSHETTY; Fig.4; it is obvious that there is no arrow connection or no relationship between idea boxes can be considered as undefined strength relationship between idea boxes)

Regarding claim 19, SOHMSHETTY in view of Rachamadugu discloses the information processing apparatus according to claim 7,
SOHMSHETTY discloses the opinion information regarding the opinion received by the reception unit is information obtained by collecting opinion received by the  reception unit (paragraph [0082]; receiving opinions from the users via opinion bar), and
the information obtained by collecting opinion is at least one of the number of opinion, a proportion of pros or cons to the whole, or a ratio between the pros and cons (paragraph [0082]; receiving a number of opinions from the users via opinion bar)
SOHMSHETTY does not explicitly disclose evaluation, multiple evaluation reception units which includes first evaluation reception unit and second evaluation reception unit.
Rachamadugu discloses evaluation (Fig.5F, paragraph [0101]; receiving evaluation input), multiple evaluation reception units which includes first evaluation reception unit and second evaluation reception unit.(Fig.5F; 508; system includes first evaluation reception unit which receives evaluations, Fig.5G, Evaluation validity score determiner 518 or first evaluation reception unit of system receives evaluation to determine evaluation validity score 520, Fig.5H, 540, Validity score determiner or second evaluation reception unit receives evaluation score and other scores to determine final validity score).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method determine evaluations and displaying logical thinking diagram executed by processor which includes a reception unit of SOHMSHETTY with the method determine evaluations by processors which includes two evaluation reception units of Rachamadugu in order to determine whether content comprises valid, correct and/or accurate information taught by Rachamadugu. (Rachmadugu; paragraph [0147])

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 1 as a non-transitory computer readable medium of the information processing apparatus of claim 1.

7.	Claim(s) 2, 3, 5, 6, 8, 9, 11, 12, 14, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOHMSHETTY et al (US 2012/0077180 A1) in view of Rachamadugu (US 2021/0200820 A1) and Zhang et al (US 9513778 B1).

Regarding claim 2, SOHMSHETTY in view of Rachamadugu discloses the information processing apparatus according to claim 1, 
SOHMSHETTY in view of Rachamadugu does not explicitly disclose the control unit displays the defined element to be differentiated from an undefined element on the screen. 
Zhang discloses the control unit displays the defined element to be differentiated from an undefined element on the screen. (Column 6; lines 52-67; the object-relationship map displays the defined object and undefined object with visual indicator; Column 7; lines 43-46; visual indicators indicate the current status of the corresponding object by displaying different colors,)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method using logical thinking diagram of SOHMSHETTY in view of Rachamadugu with the method using object-relationship map of Zhang in order to enable user to differentiate between defined object and undefined object easily taught by Zhang. 

Regarding claim 3, SOHMSHETTY in view of Rachamadugu discloses the information processing apparatus according to claim 2,
SOHMSHETTY in view of Rachamadugu does not explicitly disclose the control unit adds at least one of a color, a shape, or a mark to the defined element, so as to display the defined element to be differentiated from the undefined element on the screen. 
Zhang discloses the control unit adds at least one of a color, a shape, or a mark to the defined element, so as to display the defined element to be differentiated from the undefined element on the screen. (Column 6; lines 52-67; visual indicator uses color, shape, size to differentiate between the defined object and undefined object; Column 7; lines 43-46; visual indicators indicate the current status of the corresponding object by displaying different colors)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method using logical thinking diagram of SOHMSHETTY in view of Rachamadugu with the method using object-relationship map of Zhang in order to enable user to differentiate between defined object and undefined object easily taught by Zhang. 

Regarding claim 5, claim 5 is rejected for the same reason as set forth in claim 4.

Regarding claim 6, claim 6 is rejected for the same reason as set forth in claim 4.

Regarding claim 8, claim 8 is rejected for the same reason as set forth in claim 7.

Regarding claim 9, claim 9 is rejected for the same reason as set forth in claim 7.

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 7.

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 7.

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 13.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 13.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 13.


Conclusion
8.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
DONATELLI et al. US 2015/0134573 A1 which discloses mind map is created with ideas, mind maps are organized using computer assistance for visualizing and editing mind maps.
Kelly US 8700558 B1 which discloses graphical user interface is presented and visual indication of the calculations is presented.
LIU et al. US 2016/0321541 A1 which discloses determine candidate evaluation object, a candidate evaluation relationship.

9.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452